Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs (US 6569520) in view of Ohwaki et al. (US 2006/0264525). 
Regarding claims 1, Jacobs teaches a coating composition for substrates.  The coating composition generally includes a silicate binder and a plurality of photocatalytic particles. A plurality of photocatalytic particles are dispersed throughout the silicate binder (abstract). Jacobs teaches inorganic granules (roofing granules) coated with such a composition (col. 1, lines 9-11), where it would be expected that substrate (inorganic granules) have an external surface and coating on the external surface of the article. Jacobs discloses that the plurality of photocatalytic particles having a mean particle size in the range of about 1 nm to about 1000 nm (col. 3, lines 45-47).  Jacobs discloses that the function of the inorganic binder is to adhere the coating to the desired substrate and the inorganic binder is an alkali metal silicate binding agent, which may optionally be added to the composition (col. 3, lines 58-63), thus the coating is free of clay when the aluminosilicate compound such as clay is absent from the coating. 
However, Jacobs fails to disclose that the alkali metal silicate binder further comprises an tetraethoxysilane in an amount of greater than 10 wt% and the photocatalytic particles are present in an amount of 30-80 wt%
Whereas, Ohwaki discloses a composition for photocatalyst coating this contains a photocatalytic material, a titanium compound with a specific structure, an organosilane hydrolysate having a specific structure (abstract, para 10-14). Ohwaki discloses the silane compound (c) used in the invention is at least one silane compound selected from the group consisting of organosilanes (2). Specific examples of organosilanes includes tetramethoxysilane, tetraethoxysilane (para 0067, 0077-079). The silane 
The motivation for including tetraethoxysilane in an amount of greater than 10 wt% in the photocatalytic composition is to have higher durability properties and to avoid forming the coating film to become brittle and suffer chalking (Ohwaki, para 0004, 0092) and to include photocatalytic particles in an amount of 25-80 wt% is to exert photocatalytic action and to avoid chalking (para 0039). 
In light of the motivation of including tetraethoxysilane in an amount of greater than 10 wt% and to include photocatalytic particles in an amount of 25-80 wt% in the photocatalytic composition as taught by Ohwaki as described above, it therefore would be obvious to one of ordinary skill in the art at the time of invention to include tetraethoxysilane in an amount of greater than 10 wt% and to include photocatalytic particles in an amount of 25-80 wt% of Ohwaki in the coating composition of Jacobs 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Jacobs in view of Ohwaki does not explicitly disclose that the durability of the coating is more than about 90%. However, as Jacobs in view of Ohwaki discloses a coated article, where the coating composition comprises photocatalytic particles such as crystalline anatase TiO2 and an alkali metal silicate binder such as sodium silicate binder and alkoxysilane such as tetraethoxysilane in claimed amount as presently claimed, it therefore would be obvious hat coated article would intrinsically have durability coating more than about 90%. 

Regarding claims 2, Jacobs discloses that the photocatalytic particles include TiO2, ZnO, SiO2, CeO2 or combinations thereof (col. 3, lines 21-25). Jacobs discloses the use of Titanium P25 which is a blend of rutile and anatase crystal structure of TiO2 (col. 9, lines 55-56).
Regarding claims 4, Jacobs teaches the photocatalyst to be combined with Pd, Pt (col. 3, lines 30-33).
Regarding claim 7 Jacobs discloses inorganic binder is an alkali metal silicate binding agent, which includes potassium silicate, sodium silicate, lithium silicate or combinations thereof (col. 2, lines 64-col. 3, lines 2).
Regarding claims 8, Jacobs discloses that pigments may be included in the composition and mixed with the photocatalytic particles (col. 4, lines 9-12).
Regarding claims 16-17, Jacobs in view of Ohwaki fails to disclose that the roofing granule with the coating was formed after firing at a temperature of at least about 400F.
Although Jacobs in view of Ohwaki does not disclose roofing granule with the coating was formed after firing at a temperature of at least about 400F, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Jacobs in view of Ohwaki meets the requirements of the claimed product, Jacobs in view of Ohwaki clearly meet the requirements of present claims of roofing granule with a coating. 


Response to Arguments
Applicants arguments filed on 07/27/2021 have been fully considered, but they are not persuasive.
Applicant argues that Jacobs and Ohwaki, each alone or in combination, fail to teach or properly suggest the durability of the coating is more than 90%. Although Jacobs mentions the addition of an aluminosilicate such as clay to the coating composition is optional, it explicitly teaches that the reaction product from the silicate binder with an aluminosilicate clay forms a water insoluble ceramic coating, and the extent of the insolubilization is essential for the coating durability (see column 8 lines 61 - column 9 line 10 in Jacobs). As such, a skilled person would not expect using a clay-free silicate binder composition would result in the high durability of the coating as claimed here.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding clay-free silicate binder composition would not result in the high durability of the coating must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Applicant argues that Jacobs and Ohwaki, each alone or in combination, fail to teach or properly suggest the alkali metal silicate binder comprising tetraethoxysilane could form the durable coating that sustain at the elevated temperature of at least 400 °F - 800 °F, at which the roofing granules are normally fired. It would not be obvious for a skilled person in the art to use tetraethoxysilane in an application that needs elevated temperature of at least 400 °F - 800 °F. 
Any difference imparted by product by process limitations would have been obvious to one having ordinary skill in the art at the time of the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making, see In re Brown, 173 USPQ 685, In re Fessmann, 180 USPQ 324, In re Spada, 15 USPQ2d 1655, In re Fitzgerald, 205 USPQ 594 and MPEP 2113.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/RONAK C PATEL/Primary Examiner, Art Unit 1788